Citation Nr: 1613323	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-05 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to the payment of accrued benefits in excess of $1,909.91.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to March 1946. He died in August 2010, and the appellant is his daughter. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 decision of the Department of Veterans' Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which awarded the payment of accrued benefits to the appellant in the amount of $1,909.91.

In January 2016, the appellant testified before the undersigned Veterans Law Judge, seated at the RO in Chicago, Illinois. A transcript of the hearing has been associated with the claims file. 


FINDINGS OF FACT

1. A February 2010 rating decision granted the Veteran a nonservice-connected pension, special monthly pension based on the need for aid and attendance, to be paid effective October 1, 2009; and proposed a finding of incompetency.
 
2. In April 2010, the Veteran consented to the proposed finding of incompetency and requested that his daughter be appointed as his fiduciary; a June 2010 rating decision determined the Veteran was incompetent.
 
3. The RO withheld the Veteran's benefits while his competency was adjudicated and while a fiduciary was being appointed; his payments began in March 2010 and he died in August 2010. 

4. At the time of his death, the Veteran's payments from October 2009 to March 2010 were accrued and unpaid.
 
5. The appellant is the Veteran's daughter and was born in August 1958.
 
6. The appellant paid the Veteran's burial expenses, for which VA reimbursed her in the amount of $300.00, in December 2011; and the appellant paid the Veteran's last expenses, for which VA reimbursed her in the amount of $1,909.91, in March 2011.


CONCLUSION OF LAW

The criteria for payment of accrued benefits in excess of $1,909.91 are not met. 38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107(b); 5121 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.57, 3.159, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2015); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

In cases where the law as mandated by statute, and not the evidence of record, is dispositive of a claim, the VCAA is not applicable. Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (holding that VCAA did not affect federal statute that prohibits payment of interest on past due benefits), aff'd, 281 F.3d 1384 (Fed.Cir.2002). In the instant case, the factors in question are dependent on the interpretation of the applicable laws and regulation pertaining to entitlement to accrued benefits. The VCAA is therefore inapplicable and need not be considered with regard to the issue of the appellant's status as an eligible beneficiary. Mason, supra; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ." 38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000 (a). Such payments may be made, in order, to the Veteran's surviving spouse, his children in equal shares, or his dependent parents in equal shares. 38 C.F.R. § 3.1000(a)(1)-(4). In all other cases, only so much of accrued benefits may be paid as may be necessary to reimburse the person who bore the expenses of last sickness or burial. 38 C.F.R. § 3.1000(a)(5).

For VA purposes a "child" is defined as an unmarried natural or adopted child of the Veteran under the age of 18, or between the ages of 18 and 23 while pursuing a course of instruction at an educational institution. 38 C.F.R. § 3.57. 

The appellant reported in her claim for accrued benefits that she was the Veteran's daughter and was born in August 1958. As such, she was over the age of 23 at the time of the Veteran's death; and does not meet the definition of a child pursuant to 38 C.F.R. § 3.57. 
 
VA paid the appellant $300.00 as reimbursement of the funeral bill for the Veteran in response to a September 2011 claim; and $1,909.91 was paid to the appellant as reimbursement of the expenses of the Veteran's last sickness in response to an October 2010 claim. The appellant acknowledges receipt of the above amounts, and does not argue with the resolution of those claims. Her present claim, however, is based on her belief that she is also entitled to the payments the Veteran was due, but not paid, from October 2009 to March 2010. 

In this regard, in a number of written statements and during her January 2016 Board hearing, the appellant detailed her contentions. She provided a cogent account of the events that took place related to the Veteran's initial claim, his award, his incompetency finding, and the amounts paid to the Veteran by VA as of March 2010, including those payments reflecting the presence and then death of her mother, as the Veteran's dependent spouse. She asserted that while the Veteran was deemed incompetent by the RO in June 2010, and while the Veteran requested that the appellant be appointed as his fiduciary, such was never put into effect and the benefits that began in March 2010 were deposited directly into the Veteran's checking account, from which the appellant paid his bills. 

As noted above, a February 2010 rating decision granted the Veteran a nonservice-connected pension, special monthly pension based on the need for aid and attendance, to be paid effective October 1, 2009 and proposed a finding of incompetency. In April 2010, the Veteran consented to the proposed finding of incompetency and requested that his daughter be appointed as his fiduciary. A June 2010 rating decision determined the Veteran was incompetent. The RO withheld the Veteran's benefits while his competency was adjudicated and while a fiduciary was being appointed. The RO began to issue payments to the Veteran in March 2010 and he died in August 2010. At the time of his death, his payments from October 2009 to March 2010 were accrued and unpaid.

Although the Veteran was in fact entitled to benefits for the period from October 2009 to March 2010, not paid at the time of his death, as an adult child of the Veteran, the appellant is not within the class of designated survivors eligible to receive payment of those benefits, except to the extent she defrayed the cost of the Veteran's final illness or burial. 38 C.F.R. § 3.1000(a)(5). As noted, she has in fact been reimbursed for those costs and only seeks the amount of the Veteran's benefit payments for the period from October 2009 to March 2010. 

To be clear, while the Veteran was indeed entitled to benefit payments from October 2009 to March 2010 and did not receive them, only such accrued benefits may be paid to the Veteran's surviving spouse, his children, or his dependent parents. The appellant is not his surviving spouse, a child pursuant to 38 C.F.R.        § 3.57, an unmarried natural or adopted child of the Veteran under the age of 18, or between the ages of 18 and 23 while pursuing a course of instruction at an educational institution, or his dependent parent. The appellant does not assert otherwise.

The Board is sympathetic to the notion that the Veteran did not receive the payments due him by VA from October 2009 to March 2010 prior to his death in August 2010, and that the appellant paid for a number of his expenses incurred by the Veteran at his nursing home during this period; however, there is no statutory or regulatory scheme that allows payments of such accrued benefits to be made to the appellant, an adult child of the Veteran. Hence, her claim must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

The payment of accrued benefits in excess of $1,909.91 is denied.




____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


